Chambers J.
dissented,and delivered the following opinion:
I concur with the majority of the court in the opinion that the canal company was under a legal obligation in a reasonable time to provide a safe and sufficient passage way for the public, in lieu of the public county road which their charter permitted them to dig up and convert into the site of their canal, and that the injury to the plaintiff was of a character, according to the plaintiff’s testimony, to entitle him to recover in a proper form of action. Still, in my opinion, the instruction of the court below was properly given, that the plaintiff could not recover for any damage done his mills by reason of the construction of the canal across said public road, and the destruction of said public road. According to my view, the words, “in the face of his said deed,” in no degree affects the case. The deed certainly had the effect to confer a right on the company to open the canal, but the most that it seems to me can be made of the introduction of these terms, is to consider them as intended as a reason why the legal proposition asserted, was true. How far the reason, if it be intended as a reason, which influenced the counsel in moving the instruction, was adopted by the court, there is nothing in their language to disclose, but it is not with the reasons, real or imputed, that we have to deal. The proposition of law expressed by the court is, that the plaintiff could not recover. Recover where, when, how ? Was it intended that the facts deposed to, would not, in any future suit, in any court, at anytime, form a ground of action? I think not, but that on the contrary, the application must be to that particular action then on trial.
*232If to the instruction as asked, had been supplied the words, “in this action,” or, “in this form of action,” it could not be denied, I presume, that the court must have looked to the declaration to see whether it enabled the plaintiff to recover. Now I have not been able to comprehend the legal distinction between the different expressions in an instruction, “could not recover in this form of action,” “could not recover in this action,” or “could not recover.” It is said the act of 1825, ch. 117, shuts out all questions not shewn by the record to have been decided by the court below. Admitted. But the very question at issue is, “was the point raised in the court below.” The true interpretation of that act is the precise matter of debate.
Since the earliest days of judicial history it has been an' axiom, that a plaintiff cannot bring a suit for one thing and recover a different thing. The familiar illustration is, you shall not sue for a horse and recover an ox. Did the act of 1825 design to change this fundamental principle? I cannot think its letter or spirit justify us in saying so; yet with due deference, it appears to me such is the plain result of the doctrine which will condemn the opinion of the court below. The principle now proposed to be adopted is, that you must look alone to the evidence, entirely disregarding the pleadings, and if the case made by the evidence entitles the plaintiff to recover, the court will not be permitted to give such an instruction as the present.
Now'if the action be for injury to a horse, and the proof be of injury to an ox, the plaintiff, looking only to the case made by the proof, is entitled to recover, because, according to the principle assumed, he has made out a case by proof for which he could maintain an action,, if his pleadings had conformed to the character of his proof. The pleadings however, it is said, are to be totally disregarded, and in effect, the case is to be treated in all respects in this court as if the pleadings were technically suited to the evidence.
It may well be said too, that there is a more general sense in which both may be included within the same descriptive terms. *233The horse and the ox as properly belong to the same family of “beasts,” as the “public county road” and the “canal,” or “bridge,” do to the family of “highways.”
If suit is brought for a particular species, it is not enough to prove title to another species of the same genus, else we should find no stopping point short of the universal term of “property,” or something similar, which should include every thing to which title could be made. But where will be the end of this principle of interpretation in its practical difficulties? The case of ejectment or replevin will best illustrate it. The replevin is instituted for a horse; the proof is that defendant seized and carried away a horse, and also an ox, from the plaintiff’s enclosures; the defendant proves title to the horse, but makes no defence in proof as to the ox.
The defendant in a motion reciting the evidence which proves his title to the horse, asks an instruction to the jury, that if they believe this evidence “the plaintiff cannot recover.” The court refuse the instruction, and according to the principle assumed, their decision must be affirmed in this court. In such a case what judgment is to be entered? Plaintiff has no title to the article for which his replevin was instituted, but he has proved title to another article, for which, is he entitled to judgment? And may not the same doctrine, when carried out to its inevitable results, be applied to the case of an ejectment for land, in which a recovery may be had for a horse? It does not remove the difficulty to say that objection may be taken below to the admissibility of the testimony. If the testimony was not admitted, the case does not arise, and it is very true, if there is no case, there is no difficulty. But the matter in hand is how to dispose of the difficulty when the case does arise. I cannot agree that the act of 1825 was designed to insulate a question to an extent subversive of the most fundamental rule in the history and nature of suits at law. On the contrary, it is my opinion, that an instruction like the present, “that the plaintiff cannot recover,” not only authorises, but imperatively demands from the court, a reference to the character and nature of the plaintiff’s claim, and that as the plain*234tiff in this case claimed damages alone, for cutting and digging the canal in and across the public road, and thereby destroying it, he cannot recover for the failure of the canal company to provide some other proper passage way for the “public county road,” which they had the right to dig up and destroy, and consequently, that the court below was not in error.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.